


EXHIBIT 10.1.1






































2015 Public Service Company of New Hampshire

Restructuring and Rate Stabilization Agreement




June 10, 2015

Amended January 26, 2016

















AMENDMENT

 

The undersigned Settling Parties hereby amend the 2015 Public Service Company of
New Hampshire Restructuring and Rate Stabilization Agreement (the “Settlement
Agreement”), dated June 10, 2015, as follows:  




1.

Beginning at page 16, line 427, Section IV, Parts A & B are replaced with the
following:



IV.

    DIVESTITURE



A.

General

For the economic benefit of customers, the Commission and PSNH shall
expeditiously pursue divestiture of PSNH’s owned generation fleet upon the later
of the enactment of the legislation contained in Appendix A hereto and final
Commission approval of the settlement agreement reflecting the provisions of
this Agreement.  This divestiture will take place through several processes
including the sale of its existing power generation facilities at auction.  The
goals of the asset auctions are to maximize the net Total Transaction Value
(“TTV”), which reflects all of the cash and non-cash elements of the
transaction(s), realized from the sale(s) in order to minimize Stranded Costs,
to provide a market-based determination of Stranded Costs, and to establish a
competitive energy market, while at the same time providing certain employee and
host community protections as set forth herein.

The Commission shall have administrative oversight of the auction process and
bid selection, including such direction and control as it deems necessary.
 Affiliates or subsidiaries of Eversource may not bid on PSNH’s generating
assets.  

The Commission shall select and supervise an auction advisor, whose client shall
be the Commission, to conduct the auction process.  Commission Staff shall be
responsible for management and oversight of the auction advisor’s performance,
consulting with and informing the Company as required to ensure effective
support for, facilitation of, and control over the auction process.  For the
purposes of such selection, management and supervision of an auction advisor, as
well as any divestiture-related processes including the auction itself, the


 

 


 




designation of certain Commission staff as Advocate shall be lifted. Such status
will extend until all divestiture activities have been resolved.  Selection of a
qualified auction advisor shall be by competitive procurement and may commence
prior to a final Commission order approving or disapproving this Settlement
Agreement.  Any contract with a qualified auction advisor entered into prior to
a final Commission order in Docket No. DE 14-238 shall be contingent on issuance
of a Commission order enabling the divestiture process to proceed, and shall
require the auction advisor to assume any and all risk for services provided
prior to issuance of such an order.  The costs of the auction advisor shall be
netted against the auction proceeds.

All purchaser(s) of PSNH’s generation assets shall be required to keep the
acquired plants in service for a minimum of eighteen months from the date of the
financial closing on the purchase of the plant by the new owner.

The provisions of the existing Collective Bargaining Agreement (CBA) between
PSNH and Local 1837 of The International Brotherhood of Electrical Workers
governing the “Generation Group,” as modified by the Memorandum of Agreement set
forth in Appendix B, shall remain in effect and be binding upon PSNH and the
purchaser(s) of the existing generating assets for the term of the CBA.  

PSNH shall engage an expert consultant regarding typical divestiture processes
and submit testimony from that expert as part of the Commission’s proceeding to
review this Agreement.  The costs of such expert shall be recovered by PSNH via
its Default Service charge until a financing order is issued.  The other
Settling Parties may also submit testimony regarding divestiture processes.  



B.

Timing and Details of the Fossil/Hydro Auctions

The fossil and hydro auction processes will be conducted by a qualified auction
advisor whose primary objective will be to maximize the realized value of the
fossil and hydro generation assets referred to as the TTV.  A secondary
objective of the auction processes, to the extent not inconsistent with the
primary objective, will be to accommodate the participation of municipalities
that host generation assets and to fairly allocate among individual assets the
sale price of any assets that are sold as a group.   The thermal and remote


 

 


 




combustion assets (collectively the “Fossil assets”) and the hydro assets may be
divested pursuant to separate auction processes.  .

The structure and details of the auction process(es) shall be established by the
auction advisor, under the oversight and administration of the Commission and
subject to the additional expedited adjudicatory proceedings requested in
Section X below, with the Commission retaining such direction and control as it
deems necessary.  This expedited adjudicative proceeding shall include the
design and approval of the auction process, the selection of any asset
groupings, the approval of any final bids for the generation assets, and any
other issues deemed appropriate by the Commission.  Any municipalities providing
notice to the Commission of their desire to bid on generating assets shall
automatically be qualified to bid on any individual asset or asset package.
 Prior to any binding bidding phases, the auction advisor shall disclose any
agreed-upon asset groupings for bidding, and qualified bidders will be given the
opportunity to conduct detailed due diligence, ask detailed questions, visit the
sites and submit bids in accordance with the process established for the auction
as determined by the auction advisor and approved by the Commission.  Interested
parties will be provided information regarding the assets subject to auction via
a secure internet web site, data room information, transaction documents, and
other means as deemed necessary and appropriate.  A designated advisor will
serve as the intermediary for communications from bidders throughout the bidding
process.




2.

Beginning at page 22, line 574, Section IV, Part G is replaced with the
following:



G.

Failed Auction

The Commission and PSNH will make reasonable efforts to assure that a successful
auction occurs.   These efforts shall be consistent with the objective of
maximizing the TTV of the sale of PSNH’s generation assets.

Should generation assets be left unsold as a result of the auction process or as
a result of the Commission not approving a sale, the Commission in consultation
with the auction advisor shall initiate a new divestiture process for such
unsold assets no later than ninety days from the date of the Commission’s order
approving the sale of the other generating assets or direct PSNH to pursue
retirement of such unsold assets in an economic manner, with recovery

 


 




 

of the prudent costs of such retirement via the SCRC, including costs such as
environmental, decommissioning, penalties imposed based upon capacity
obligations, and employee protection costs.  Should a second divestiture process
also result in a failed auction, the retirement option for any such unsold
generating assets will be pursued in an economic manner overseen by the
Commission as quickly as reasonably possible.  Until such asset is divested or
retired, PSNH shall retain the assets, entitlements, or obligations, operate
them prudently, and bid the output into the market with the net of costs and
revenues included in Part 2 of the SCRC.




3.

Beginning at page 33, line 901, Section X is replaced with the following:  

 

X. PROCEEDINGS TO BE TERMINATED UPON IMPLEMENTATION OF SETTLEMENT

The two Commission proceedings set forth below shall be closed upon the latter
of a) the enactment of the draft legislation contained in Appendix A; and, b)
Commission approval of this Agreement.

1. Docket No. DE 11-250, “Investigation of Scrubber Costs and Cost Recovery.”

2. Docket No. DE 14-238, “Determination Regarding PSNH's Generation Assets.”

The Settling parties request that following closure of Docket No. DE 14-238, the
Commission open a docket with appropriate ongoing proceedings to address the
administration of the divestiture auction, issuance of a finance order
implementing RRBs, and calculation and reconciliation of the stranded costs
recovery charge.

4.

Except as specifically amended and modified by this Amendment, the Settlement
Agreement, and the obligations of the parties thereunder, shall remain in full
force and effect in accordance with the terms and conditions set forth therein. 

 


 




Signed this 26th day of January, 2016.




/S/ ROBERT A. BERSAK

/S/ F. ANNE ROSS

Robert A. Bersak, Esq., for

F. Anne Ross, Esq., General Counsel

Eversource Energy &

Designated Advocate Staff

Public Service Company of New Hampshire

NH Public Utilities Commission

d/b/a Eversource Energy







/S/ THOMAS C. FRANTZ

/S/ SENATOR JEB. BRADLEY

Thomas C. Frantz

Senator Jeb. Bradley,

Director-Electric Division

NH Senate District 3

Designated Advocate Staff

NH Public Utilities Commission







/S/ CHRISTOPHER G. ASLIN

/S/ SENATOR DAN FELTES

Christopher G. Aslin, Esq., for

Senator Dan Feltes

NH Office of Energy and Planning

NH Senate District 15










/S/ SUSAN W. CHAMBERLAIN

/S/ THOMAS F. IRWIN

Susan W. Chamberlain, Esq.

Thomas F. Irwin, Esq.

Office of Consumer Advocate

Conservation Law Foundation







/S/ THOMAS F. RYAN

/S/ DOUGLAS PATCH

Thomas F. Ryan, Assistant Business Manager          Douglas Patch

Local No. 1837                                                         
TransCanada Hydro Northeast, Inc.
International Brotherhood of Electrical Workers      TransCanda Power Marketing
Ltd.




/S/ KATE EPSEN

/S/ CHRISTOPHER BOLDT

Kate Epsen, Executive Director

Christopher Boldt, Esq., for

NH Sustainable Energy Association

City of Berlin

d/b/a NH Clean Tech Council